 1

 2

 3

 4                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 5                                       AT TACOMA

 6   R.M., individually,
                                                         Case No. 18-cv-05387-RBL-TLF
 7                             Plaintiff,
            v.                                           ORDER RE: STIPULATION RE-
 8                                                       SETTING SUMMARY JUDGMENT
     STATE OF WASHINGTON, et. al,                        MOTION BRIEFING DEADLINES
 9   Defendants,
10                             Defendants.

11

12
            This matter comes before the Court on the parties’ joint motion (Dkt. 66) for an order re-
13
     setting plaintiff’s response and defendant’s reply briefing deadlines concerning the defense
14
     motion for summary judgment (Dkt. 47). The Court conducted a phone hearing on the record,
15
     and having been advised of the relevant issues, the Court will re-note the defense motion for
16
     summary judgment for January 11, 2019.
17
            Defendants are directed to file a supplemental brief due December 21, 2018 – addressing
18
     only the issue of qualified immunity – analyzing and applying recent opinions of the United
19
     States Court of Appeals for the Ninth Circuit, including but not limited to: Mellen v. Winn, 900
20
     F.3d 1085 (9th Cir. 2018); Thompson v. Rahr, 885 F.3d 582 (9th Cir. 2018); Jones v. Las Vegas
21
     Metropolitan Police Department, 873 F.3d 1123 (9th Cir. 2017); Morales v. Fry, 873 F.3d 817
22
     (9th Cir. 2017); and Isayeva v. Sacramento Sheriff’s Department, 872 F.3d 938 (9th Cir. 2017).
23

24

25
     ORDER RE: STIPULATION RE-SETTING SUMMARY
     JUDGMENT MOTION BRIEFING DEADLINES - 1
 1          Plaintiff’s response brief is due January 7, 2019, and should address all issues raised by

 2   the defense summary judgment motion and supplemental brief on qualified immunity. The

 3   defendants’ reply brief (if any) is due January 11, 2019.

 4          Discovery shall proceed as previously ordered. Dkt. 43.

 5

 6           Dated this 10th day of December, 2018.

 7


                                                          A
 8

 9
                                                          Theresa L. Fricke
10                                                        United States Magistrate Judge

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER RE: STIPULATION RE-SETTING SUMMARY
     JUDGMENT MOTION BRIEFING DEADLINES - 2
